Title: From James Madison to Edmund Randolph, 6 June 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
June 6th. [1782]

Mr. Webb being detained till this morning I enclose you the gazette of it. You will find a singular extract from Lord North’s Butchet. The Speech was delivered on the 11th. of March. It must have been Mr. Ross’s Contract therefore & not Mr. Morris’s which supplied this article. I am just told that the Senate have put their veto on the Resolutions of the H. of Delegates agst. the latter. If an existing law however prohibits the exportation, and one branch of the Legislature protests agst. the authority of Congress to dispense with it, The Executive will scarcely suffer the Tobo. to be exported. If this matter should terminate in an agreement by Maryland to supply the Tobo. and Virga. should be drained of her money to purchase the Staple of the former, whilst her own Staple is left on her hands — — — — — The proviso in the resolutions in favr. of the Contract of the State agent furnishes I find a copious topic for Anti-Virginian Critics. It is inconsistent with the laws of the State, with the Ordinances of Congress, with the Treaty with France, with gratitude to our Allies, for Tobo. to be shipped to N.Y by Mr. M. for the advantage of the U.S. But [if] the identical Tobo. be shipped by Mr. R. for the advantage of Virga. the inconsistency is done away in the eyes of The House of Delegates of Virginia.
A New York paper of the 1st. Instant contains so many minute particulars touching the defeat of the French in the W. Indies, taken it is sd. from an Official acct. in the St. Lucia Gazette, that Mr. de M——s. himself says it is u[seles]s any longer to struggle agst. the belief of it.
